Order entered March 13, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01281-CR

                          RODNEY CRAIG KORNEGAY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court At Law No. 1
                                   Kaufman County, Texas
                             Trial Court Cause No. 11CL-0501-2

                                             ORDER
       The Court REINSTATES the appeal.

       On February 14, 2013, we ordered trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by appointed counsel; (3) counsel was not

getting notices about the appeal because they were being sent to the wrong address; and (4) due

to his workload as a solo practitioner, counsel required thirty days to file appellant’s brief.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.



                                                        /s/    DAVID EVANS
                                                               JUSTICE